Citation Nr: 1507343	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for left wrist carpal tunnel syndrome.

3.  Entitlement to service connection for a left wrist disability other than carpal tunnel syndrome, to include as secondary to a service-connected right wrist disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1987 to May 2007

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In September 2013, the Veteran subsequently appeared and provided testimony at a Board hearing before the undersigned acting Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

The issues of entitlement to service connection for bilateral hearing loss disability and service connection for a left knee disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that left wrist carpal tunnel syndrome was first manifest in active service.

2.  The evidence is against a finding that the Veteran's left wrist strain or left wrist disability other than carpal tunnel syndrome is related to service or service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left wrist carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a), 3.310 (2014).

2.  The criteria for service connection for a left wrist disorder other than left wrist carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that while its decision below has not granted service connection for all of the Veteran's currently diagnosed left wrist disabilities, it has granted service connection for left wrist carpal tunnel syndrome.  Thus, a detailed discussion with respect to compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is not warranted.  However, the Board would like to point out that its review of the electronic file reveals proper notice under the VCAA in February 2009 and that there was adequate development concerning this claim by way of examination concerning the etiology of left wrist disorders other than carpal tunnel syndrome. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Where a Veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include organic diseases of the nervous system, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has a left wrist disability as a result of his active service, to include his service-connected right wrist disability.  Specifically, the Veteran has reported that he has had left wrist pain which began in active service and it is his contention that his left wrist pain was a symptom of his left wrist carpal tunnel syndrome, which was diagnosed in 2012. 

The Veteran's service medical records are silent for complaints of or treatment for left wrist pain.  The service medical records do contain complaints of right wrist pain.  

After filing his claim for service connection in February 2009, the Veteran was afforded a November 2009 VA examination for his right wrist.  At that time, the Veteran reported that he had pain in both of his wrists, his left wrist more than his right wrist.  A full examination does not appear to have been conducted on his left wrist, as there were no X-rays taken and no findings made with regard to any disability or condition to account for his left wrist pain.  

At a January 2014 VA examination, it was noted that in 2012 the Veteran had been assigned a diagnosis of bilateral carpal tunnel syndrome after nerve conduction velocity (NCV) testing.  The examiner did not provide an opinion with regard to service connection for the Veteran's left wrist carpal tunnel syndrome. 

At a September 2014 VA examination, the examiner assigned the Veteran a diagnosis of left wrist strain and mild left carpal tunnel syndrome.  The examiner opined that the Veteran's left wrist disabilities were less likely than not incurred in or caused by his active service as there was no evidence of complaints or treatment for his left wrist in his service medical records.  The examiner did note that he was treated for right wrist pain on active service.  Further, the examiner noted that the Veteran's left wrist disabilities were not proximately due to or the result of the Veteran's service-connected right wrist disability as such disabilities occurred independently of each other and his left wrist disability was most likely caused by his non-military occupation.  

At his September 2013 Board hearing, the Veteran testified that he started having pain in his left wrist during active service and that he did seek treatment for his left wrist pain during active service on one occasion, when he received a lidocaine injection prior to a physical training test.  He reported that he did not continue to seek treatment, but that he just learned to deal with the pain.  He reported that his administrative duties, particularly typing, during his time as a recruiter increased his left wrist symptoms and that his symptoms were the same during active service as they were at the time of his 2012 diagnosis of carpal tunnel syndrome.  The Board notes that the examiner failed to consider the Veteran's competent reports of pain since service, and therefore, this opinion is not adequate.  

The Board notes that while there is no competent medical opinion linking the Veteran's current diagnosis of left wrist carpal tunnel syndrome to his reported left wrist pain during active service, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

The Veteran is competent to identify wrist pain and report that his symptoms started in service and continued since that time.  While he is not competent to establish a diagnosis of carpal tunnel syndrome, as that requires appropriate medical testing, his statements of continuity of symptoms are sufficient to establish a link between his current diagnosis of left wrist carpal tunnel syndrome and his left wrist pain during active service.  Moreover, his symptoms are reportedly the same during active service as they were at the time of his 2012 diagnosis of carpal tunnel syndrome.  Carpal tunnel syndrome, an organic disease of the nervous system, is a chronic disease and the Veteran has provided competent lay testimony of a continuity of symptomatology of left wrist pain, later diagnosed as carpal tunnel syndrome.

Accordingly, the Board finds that the evidence shows that it is at least as likely as not that left wrist carpal tunnel syndrome was incurred in service.  Therefore, the entitlement to service connection for left wrist carpal tunnel syndrome is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As left wrist strain is not a disability for which service connection can be established by way of continuity of symptomatology, and the September 2014 VA examiner provided an adequate rationale for why a left wrist disorder was not related to the Veteran's service-connected right wrist disability, the Board finds that a preponderance of the evidence is against entitlement to service connection for left wrist strain or any other left wrist disorder other than carpal tunnel syndrome as related to active service.  


ORDER

Entitlement to service connection for left wrist carpal tunnel syndrome is granted.

Entitlement to service connection for a left wrist disorder other than carpal tunnel syndrome is denied.


REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal are decided.  

First, the Board finds that the September 2014 VA examinations pertaining to the Veteran's claims of entitlement to service connection for bilateral hearing loss disability and entitlement to service connection for a left knee disability are inadequate.  Specifically, with regard to the September 2014 VA audiology examination, the Board notes that a speech discrimination score was not obtained for the left ear, but one was obtained for the right ear.  The Veteran has contended that the VA examiner did not properly conduct the speech discrimination testing and told him the words that would be said prior to testing.  With regard to the knee examination, the examiner noted in the report that the Veteran had sustained a left knee injury in 1976.  However, the Veteran has reported that he never sustained a 1976 knee injury and his April 2007 retirement examination notes a reported history of a left knee injury in 1996, which would have been during active service.  
Additionally, the Board notes that in a September 2009 records request response from Martin Army Community Hospital in Fort Benning, Georgia, it was indicated that the Hospital required the Veteran's full name in order to perform a records search.  A review of the records request shows that only the Veteran's last name was provided.  Therefore, since there is no indication that the Veteran's full name was ever provided to Martin Army Community Hospital, on remand, this information should be provided and any records pertaining to the Veteran should be obtained and associated with the record.  

In summary, the Board finds that remand is necessary to afford the Veteran adequate VA examinations in relation to his claims of entitlement to service connection for bilateral hearing loss disability and a left knee disability, and to make sure there are no outstanding records relating to the Veteran's treatment at Martin Army Community Hospital.  

Accordingly, the case is REMANDED for the following action:

1.  Make an additional request for any available medical records pertaining to the Veteran from Martin Army Community Hospital, making sure to provide the Veteran's full name on the request form.  

2.  THEN, schedule the Veteran for a VA audiology examination by an examiner with sufficient knowledge, who has not previously examined him, to determine the nature and etiology of his claimed bilateral hearing loss disability.  The examiner must review the claims file and must note that review in the report.  Based on the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss disability is etiologically related to his active service.  The examiner should specifically address the shift in the Veteran's bilateral hearing acuity during active service.  The supporting rationale for all opinions expressed should be provided.

3.  THEN, schedule the Veteran for a VA examination with a medical doctor who has not previously examined him to determine the nature and etiology of his left knee disability.  The examiner must review the claims file and must note that review in the report.  Based on the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his current left knee disability is etiologically related to his active service.  The examiner should consider the Veteran's credible reports of an in-service left knee injury.  The supporting rationale for all opinions expressed should be provided.

4.  Thereafter, readjudicate the claims.  If the decisions are adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


